Citation Nr: 0918857	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel





INTRODUCTION

The Veteran had active military service from April 1945 to 
November 1946.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on June [redacted], 1993, as a result of a 
gunshot wound to the left neck and depression. 

3.  At the time of the Veteran's death, service connection 
was in effect for a left hand injury rated as 20 percent 
disabling. 

4.  Prior to the Veteran's death, he was being treated for 
depression in relation to his son; however, he did not have a 
diagnosis of post-traumatic stress disorder (PTSD) or 
depression due to service. 

5.  A service-connected condition is not shown to have caused 
or otherwise contributed materially in producing or 
accelerating the Veteran's death.  

CONCLUSION OF LAW

A service-connected disability is not shown to have caused or 
contributed materially or substantially in producing the 
Veteran's death.  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).   Considering the duties imposed by 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

In a claim for Disability and Indemnity Compensation (DIC) 
benefits, VA's notice requirements include (1) a statement of 
the conditions, if any, for which a Veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

To the extent that the RO's notice letter of June 2003 is not 
fully compliant with Hupp, any such error is presumed to be 
prejudicial.  See Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir 2007).  However, under the circumstances of this 
case, any such error does not require a remand because the 
error did not affect the essential fairness of the 
adjudication.  Id.  Specifically, the record reflects that 
"any defect was cured by actual knowledge on the part of the 
claimant," because the statements of the appellant and her 
attorney throughout the appeal reflect that the appellant 
understood all of the elements of VCAA notification.  Id.  
Statements of the appellant and her attorney, to include 
multiple written statements, indicate that the appellant is 
clearly aware of the evidence and information required to 
substantiate a DIC claim.  As such, the record reflects that 
the appellant and her attorney had actual knowledge of the 
information and evidence needed to substantiate the claim for 
service connection for the cause of the Veteran's death.

The June 2003 letter satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The June 2003 letter advised the appellant that VA is 
responsible for getting relevant records from any Federal 
Agency including medical records from the military, VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  The 
letter also advised the Veteran that VA must make reasonable 
efforts to help the Veteran get relevant records not held by 
any Federal agency, including State or local governments, 
private doctors and hospitals, or current or former 
employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim," was removed.  This 
amendment applies to all applications for benefits pending 
before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
appellant.  
The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board finds 
that, in this appeal, any arguable delay in issuing section 
5103(a) notice was not prejudicial to the appellant because 
it did not affect the essential fairness of the adjudication, 
in that her claim was fully developed and readjudicated after 
notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the appellant nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

The appellant requested and was scheduled for a VA video 
conference hearing in June 2008 but failed to report for that 
hearing and provided no explanation for not appearing at the 
hearing.  The Board will therefore proceed with her appeal as 
though the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d). 

 Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for cause of death.  

II. Analysis

The Veteran died on June [redacted], 1993.  The death certificate 
lists the primary cause of death as a result of gunshot wound 
to the left neck and depression.  The appellant asserts that 
the Veteran's suicide was a result of the Veteran's PTSD and 
depression due to military service.  The Board notes that at 
the time of the Veteran's death in June 1993, he was service-
connected for a left hand injury, rated as 20 percent 
disabling.  

To establish service connection for the cause of a Veteran's 
death, the record must show that the fatal disorder or 
disease was incurred in, or aggravated by, service or, in 
some instances, was manifest to a compensable degree within 
one year of discharge. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.303, 3.312.

Generally speaking, compensation shall not be paid if the 
disability was the result of the Veteran's own willful 
misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c).  In order 
for suicide to constitute willful misconduct, the act of 
self-destruction must be intentional. A person of unsound 
mind is incapable of forming an intent (mens rea, or guilty 
mind, which is an essential element of crime or willful 
misconduct).  It is a constant requirement for a favorable 
action that the precipitating mental unsoundness be service 
connected.  38 C.F.R. § 3.302(a).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide. The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness; therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

Because the Veteran died as a result of suicide, the Board 
must first address the threshold question of whether such act 
constitutes willful misconduct, thus barring payment of 
compensation. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 
3.1(n), 3.301(c).  As noted above, in order for suicide to 
constitute willful misconduct, the act of self-destruction 
must be intentional.  A person of unsound mind, however, is 
incapable of forming intent.

The Veteran's service treatment records case are negative for 
any complaints, treatment, or findings related to a mental 
disability.  The only post-service medical records included 
in the claims file is a March 1996 letter from the Veteran's 
private physician.  He stated that he treated the Veteran 
during 1993 up until the Veteran's death and that he treated 
the appellant that year and continued to do so.  He stated 
that one of the Veteran's major concerns was his son, i.e. 
his unusual behavior and limited socialization skills.  

The Board notes that there is no medical evidence that the 
Veteran's depression was due to military service or that he 
had a diagnoses of PTSD.  In fact, the first suggestion that 
the Veteran suffered from PTSD and/or depression due to 
service came with the appellant's statements following the 
Veteran's death.  However, resolving all doubt in the 
appellant's favor, the Board finds the preponderance of the 
evidence shows the Veteran's cause of death, namely the self-
inflicted gunshot wound to the head, was a result of mental 
unsoundness because there is no reasonable adequate motive to 
commit suicide shown by the evidence of record.  See 38 
C.F.R. § 3.302(b)(2). None of the evidence suggests the 
Veteran was of sound mind at the time of his death or was 
otherwise capable of forming the intent necessary for self-
destruction. Accordingly, the Board finds that the Veteran's 
act of suicide does not constitute willful misconduct as 
defined by the regulations and will proceed to analyze the 
appellant's claim on the merits.

While the Board appreciates the Veteran's sincerity in her 
belief that the Veteran had PTSD and depression due to his 
active service, which ultimately led to his suicide, her 
statements are not competent medical evidence of such facts.  
The Board notes that a layperson can certainly provide an 
eyewitness account of a Veteran's visible symptoms.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, a 
layperson is not considered capable of opining, however 
sincerely, in regard to causation of a disability.  Routen v. 
Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. 
West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 
404 (1998).

After a careful review of the Veteran's claims file the Board 
finds that there is no medical evidence that the Veteran's 
depression was due to military service nor is there medical 
evidence that the Veteran had a diagnosis of PTSD at the time 
of his death.  Therefore, although the Board is sympathetic 
with the appellant's loss of her husband, it finds a lack of 
competent and probative evidence to warrant a favorable 
decision.  Therefore, service connection for the cause of the 
Veteran's death is not warranted.

Given these facts, the Board finds that service connection 
for the cause of the Veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


